Citation Nr: 1002390	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2007, for the grant of a compensable (20 percent) rating for 
bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1979 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted a 20 percent rating for bilateral hearing 
loss, effective from February 5, 2007.  In August 2008, the 
Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The record reflects that the Veteran was originally granted 
service connection for hearing loss (for the left ear in 1993 
and the right ear in 1995), and assigned a 0 percent (non-
compensable) disability rating, effective November 1992.  

The Veteran appealed for a compensable rating, and by June 
1996 decision, the Board denied a compensable rating for the 
service-connected bilateral hearing loss.  The Veteran did 
not appeal the Board's decision.  

Received from the Veteran on February 5, 2007, was a claim 
for a compensable rating for his service-connected bilateral 
hearing loss. 

In April 2007, the Veteran underwent audiological testing in 
conjunction with his VA examination which translated into 
Level V hearing loss for the right ear, and Level VI hearing 
loss for the left ear.  38 C.F.R. § 4.86.

By June 2007 rating decision, the RO granted a 20 percent 
disability rating for the Veteran's bilateral hearing loss, 
effective from February 5, 2007 (the date of claim).

The Veteran contends that he is entitled to an earlier 
effective date, back to 1997, for the assignment of a 
compensable (20 percent) rating for his bilateral hearing 
loss disability.  He claims that his hearing loss has been 
deteriorating since service and that he has had compensable 
bilateral hearing loss since 1997.  He has also reported that 
he intended to file for a higher/compensable rating for his 
bilateral hearing loss in 2004, but that he was unlawfully 
incarcerated until 2007 and was unable to file a claim until 
then.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)provide an 
exception to the general rule for increased rating claims by 
stating that the effective date of an increased rating shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise, date of claim.  See also Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992).  Further, in Hazan, the United States Court of 
Appeals for Veterans Claims (Court) found that if an 
increased rating was ascertainable more than one year before 
the date of the Veteran's claim, the Board must determine 
whether the language "within one year from such a date" in 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), permits 
or precludes the assignment of an earlier effective date.  
The Court then cited 38 U.S.C.A. § 7104(d)(1) and compared 
38 C.F.R. § 3.155(a) (formal claim received within one year 
after informal claim "will be considered filed as of the date 
of receipt of the informal claim"); 3.157(b)(2) (date of 
receipt of report of private examination is date of receipt 
of informal claim for rating increase); and 3.157(a) 
("[a]cceptance of a report of examination or treatment as a 
claim for increase is subject to . . . the payment of 
retroactive benefits from the date of the report or for a 
period of 1 year prior to the date of receipt of the 
report").

The Court has made it clear that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Also, with regard to the terms 
"application" or "claim", the Board notes that once a formal 
claim for compensation has been allowed, receipt of a VA 
hospitalization report or a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); see also 38 C.F.R. § 3.155(a).

What is for consideration in this matter is whether 
subsequent to the June 1996 final Board decision, and prior 
to February 5, 2007, there was a formal or informal claim for 
a compensable rating for the Veteran's bilateral hearing 
loss.  A review of the record shows that no documents were 
submitted by the Veteran during the period from June 1996 
through February 5, 2007.  However, in March 2007, VA 
treatment records were associated with the claims folder 
which showed that on November 24, 1999, the Veteran was seen 
in order to obtain a new hearing aid for the left ear.  On 
that date he underwent audiological testing which translated 
into Level IV hearing loss for the right ear and Level V 
hearing loss for the left ear.  See 38 C.F.R. § 4.86.  In 
that regard, pursuant to 38 C.F.R. § 3.157(b)(1), the Board 
finds that the November 24, 1999, record of VA audiological 
testing cited above may be accepted as an informal claim for 
increased benefits (for a compensable rating for bilateral 
hearing loss).  The record reflects that the RO did not 
address whether or not the November 24, 1999, VA treatment 
record may be considered as an informal claim for increased 
benefits.  On remand, this should be done.  

The Board also notes that the Veteran underwent VA 
audiological testing on October 25, 2006.  While the VA 
audiologist noted that the audiological test results were 
"similar" to those dated in November 1999 and February 
1996, the exact audiological findings (pure tone thresholds) 
from October 25, 2006 were not reported.  With regard to his 
other audiological data, the Board notes that pursuant to 
38 C.F.R. § 4.86, VA testing conducted in November 1999 
showed he met the criteria for a compensable (10 percent) 
rating; VA testing conducted on March 4, 2004, met the 
criteria for a compensable (30 percent) rating; and, as noted 
above, VA testing conducted on March 4, 2004, met the 
criteria for a compensable (30 percent) rating.  On remand, 
and in light of the fact that audiological findings for the 
Veteran have fluctuated from 1999 through 2007, an attempt to 
obtain the audiological evaluation data from October 25, 2006 
should be made.  

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2. Address the issue of whether or not the 
November 24, 1999, VA treatment record may 
be considered as an informal claim for 
increased benefits under 38 C.F.R. 
§ 3.157(b)(1).  

3. Obtain from the Butler VAMC the VA 
audiological data for the Veteran from his 
audiological testing on October 25, 2006.  
A negative reply should be requested.

4. Thereafter, readjudicate the issue on 
appeal.  If any determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered. He should also be 
given an opportunity to respond to the 
SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

